Citation Nr: 1634627	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart disorder to include chronic heart disease of cardiomyopathy with chronic congestive heart failure.


REPRESENTATION

Appellant represented by:	Valerie L. Price


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to January 1986 with service in the National Guard in 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's diagnosed cardiomyopathy initially manifested in service and his congestive heart failure is the result of the cardiomyopathy.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to include cardiomyopathy with chronic congestive heart failure, have been met.  38 U.S.C.A.§§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits. U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); see 38 C.F.R. 
§ 3.159 (2015).  In this decision, the Board grants the claim for service connection a heart disorder, which constitutes a complete grant of those benefits sought on appeal.  A discussion of VA's duty to notify and assist is unnecessary.

A review of the record documents that the Veteran has been diagnosed with nonischemic cardiomyopathy and congestive heart failure.  A VHA examiner provided an opinion in July 2016 wherein it was determined that it was a likely as not that the nonischemic cardiomyopathy was responsible for the Veteran's documented syncopal events in service.  He thereby believed that the cardiomyopathy was present during his active service.  An October 2012 VA opinion states that the congestive heart failure is secondary to his cardiomyopathy.  This evidence is sufficient to meet the legal standard for service connection.

The Board notes that there are other VA opinions of record that do not support the Veteran's claim.  However, as service connection is being granted, any further discussion of negative evidence is irrelevant.

The evidence is, at minimum, in equipoise regarding the question of whether the Veteran's currently diagnosed nonischemic cardiomyopathy is related to service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002 & Supp. 2015); 38 C.F.R. § 3.303.  There is also sufficient evidence that his congestive heart failure is due to his now service connected cardiomyopathy.  38 C.F.R. § 3.310 (2015).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a heart disorder, nonischemic cardiomyopathy with congestive heart failure, is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a heart disorder to include chronic heart disease of cardiomyopathy with chronic congestive heart failure is granted.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


